Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-26 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18 and 25-26, drawn to a method for modifying an immune-related genomic locus in a eukaryotic cell, the method comprising introducing into the eukaryotic cell Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) nickase ribonucleoproteins (RNPs) comprising a pair of guide RNAs designed to hybridize with target sequences in the immune-related genomic locus, such that repair of a double- stranded break created by the CRISPR nickase RNPs results in modification of the immune-related genomic locus, classified in C12N 2310/20.
II.	Claims 19-24, drawn to a composition comprising a CRISPR nickase and a pair of guide RNAs engineered to target an immune-related genomic locus, classified in C12N 9/22. 


Group (A):
(a) a guide RNA comprising SEQ ID NO:31 and a guide RNA comprising SEQ ID NO:32, (b) a guide RNA comprising SEQ ID NO:33 and a guide RNA comprising SEQ ID NO:34, (c) a guide RNA comprising SEQ ID NO:33 and a guide RNA comprising SEQ ID NO:32, (d) a guide RNA comprising SEQ ID NO:39 and a guide RNA comprising SEQ ID NO:40, (e) a guide RNA comprising SEQ ID NO:41 and a guide RNA comprising SEQ ID NO:42, (f) a guide RNA comprising SEQ ID NO:43 and a guide RNA comprising SEQ ID NO:44, (g) a guide RNA comprising SEQ ID NO:45 and a guide RNA comprising SEQ ID NO:46, (h) a guide RNA comprising SEQ ID NO:47 and a guide RNA comprising SEQ ID NO:48, (i) a guide RNA comprising SEQ ID NO:49 and a guide RNA comprising SEQ ID NO:50, (j) a guide RNA comprising SEQ ID NO:51 and a guide RNA comprising SEQ ID NO:52, (k) a guide RNA comprising SEQ ID NO:53 and a guide RNA comprising SEQ ID NO:54, or (I) a guide RNA comprising SEQ ID NO:55 and a guide RNA comprising SEQ ID NO:56.

Group (B):
The immune-related genomic loci recited in claims 16-18.  

The species are independent or distinct because each guide RNA and immune-related genomic loci are structurally distinct.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II are related as process of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the 
 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAE W LEE/Examiner, Art Unit 1656                                                                                                                                                                                                        


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656